Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01670-NYW

TRAVIS MULLENIX,
       Plaintiff,
v.
DEMIAN LAPLANTE,
       Defendant.


                MOTION BY DEMIAN LAPLANTE TO RESTRICT ACCESS
               TO MOTION TO STRIKE (ECF NOS. 20, 20-1, 20-2, AND 20-3)



       Pursuant to D.C.COLO.LCivR 7.2 and NYW Civ. Practice Standard 7.2, Defendant, Mr.

LaPlante, moves to restrict access to his Motion to Strike and the exhibits thereto (the “Motion”)

(ECF Nos. 20, 20-1, 20-2, and 20-3). The Motion seeks to strike from Plaintiff’s First Amended

Complaint (“FAC”) deeply personal confidential/privileged information disclosed during therapy

sessions involving Mr. LaPlante, Plaintiff, and licensed therapist Dr. Melinda Fouts (Colorado

License Number MFT.0000524). Pursuant to C.R.S. §§ 12-245-220(1) and 13-90-107(1)(g), the

information disclosed in the FAC is privileged and confidential. Because the Motion necessarily

must discuss the privileged and confidential nature of the material improperly disclosed in the

FAC, the Motion requires Level 1 restriction.
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 2 of 9




                              CERTIFICATE OF CONFERRAL

       Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel certify that they conferred in

good faith regarding this motion. Plaintiff’s counsel objects to this procedure and thinks that a

redacted amended complaint should be filed.

                                      LEGAL STANDARD

       D.C.COLO.LCivR 7.2(c) sets forth the standard for restriction of filings. A motion to

restrict must:

       (1) identify the document or the proceeding for which restriction is sought;
       (2) address the interest to be protected and why such interest outweighs the presumption
       of public access (stipulations between the parties or stipulated protective orders with
       regard to discovery, alone, are insufficient to justify restriction);
       (3) identify a clearly defined and serious injury that would result if access is not
       restricted;
       (4) explain why no alternative to restriction is practicable or why only restriction will
       adequately protect the interest in question (e.g., redaction, summarization, restricted
       access to exhibits or portions of exhibits); and
       (5) identify the level of restriction sought.

D.C.COLO.LCivR 7.2(c).

       “[A] party may overcome the presumption of public access where the records contain . . .

private or personally identifiable information, or otherwise invade privacy interests, such as

personal medical information.” Peterson v. Nelnet Diversified Solutions, No. 17-CV-01064-

NYW, 2020 WL 3978756, at *10 (D. Colo. May 20, 2020).




                                                -2-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 3 of 9




                                          ARGUMENT

1.     Because the Motion (ECF Nos. 20, 20-1, 20-2, and 20-3) necessarily must address
       privileged/confidential information shared during therapy sessions with a licensed
       therapist, it should be restricted.

       Below, Mr. LaPlante addresses how each factor set forth in Local Rule 7.2(c) weighs in

favor of restricting access to the Motion (ECF Nos. 20, 20-1, 20-2, and 20-3). Local Rule 7.2(a)

expressly permits assigning restricted status to information that is to receive restricted status by

statute. Pursuant to Colorado statute, certain information contained in the Motion (ECF Nos. 20,

20-1, 20-2, and 20-3) is privileged/confidential and, therefore, should be restricted at Level 1.

       Factor 1: Identification of documents to be restricted.

       Mr. LaPlante is requesting that ECF Nos. 20, 20-1, 20-2, and 20-3 be restricted.

       Factor 2: The interest to be protected outweighs the presumption in favor of public
       access.

       The Motion (ECF Nos. 20, 20-1, 20-2, and 20-3) addresses highly sensitive and personal

privileged/confidential information shared during sessions with a licensed therapist. As a result,

the Motion requires restriction at Level 1.

       Colorado statutory authority expressly prohibits a licensed therapist from disclosing

(i) confidential communications made by a client; and (ii) advice given to a client:

       A licensee, registrant, or certificate holder shall not disclose, without the consent

       of the client, any confidential communications made by the client, or advice given

       to the client, in the course of professional employment.




                                                -3-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 4 of 9




C.R.S. § 12-245-220(1); see also C.R.S. § 13-90-107(1)(g) (precluding examination of a licensed

therapist regarding any communications made by a client and any advice given by the

therapist). 1

        Colorado statutory authority also explicitly prohibits disclosure of information shared

during a group therapy session, such as the couples counseling sessions at issue here, by any of

the participants:

        Any person who has participated in any therapy conducted under the supervision of a

        licensee, registrant, or certificate holder, including group therapy sessions, shall not

        disclose any knowledge gained during the course of the therapy without the consent of

        the person to whom the knowledge relates.




1 While C.R.S. § 13-21-117 provides a narrow carve-out to this widely-understood privilege, that
carve-out only applies to “serious threat[s] of imminent physical violence against a specific
person or persons,” id., which is not at issue here where the letter (notably styled as a “Report”)
at issue (1) was by Plaintiff’s own admission written at his request, (2) was written some six
weeks after Mr. LaPlante’s last therapy session with Dr. Fouts, (3) makes no reference
whatsoever to any serious threats of imminent physical violence emanating from Mr. LaPlante,
and (4) Dr. Fouts never contacted law enforcement, sought to have Mr. LaPlante hospitalized, or
took any of the other statutorily required actions. Further, as the statute’s very title lays bare,
Section 13-21-117, as relevant here, shields therapists from civil liability. Because Plaintiff is
not the therapist, Dr. Fouts is not a party to these proceedings, and there (as of this writing, at
least) is no civil action directed against Dr. Fouts, the narrow carve-out in any event does not
apply. See generally People v. Holmes, No. 12-CR-1522, 2012 WL 4586175, at 5 (Colo. Dist.
Ct. Aug. 27, 2012) (“This Court agrees that nothing in [Section 13-21-117]’s language indicates
that it abrogates the psychiatrist-patient privilege in general. Rather, the plain language of the
statute indicates that a psychiatrist cannot be held liable for civil damages for failing to protect
against, or warn about, or predict a patient’s violent behavior, except in specific, well-defined
circumstances – those in which a patient has communicated to the mental health care provider a
serious threat of imminent physical violence against a specific person or persons.”).
                                               -4-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 5 of 9




C.R.S. § 12-245-220(1) (emphasis added); see also C.R.S. § 13-90-107(1)(g) (precluding

examination of a group therapy participant regarding any knowledge gained during a group

therapy session).

       The bottom-line purpose of the privilege is “‘to enhance the effective diagnosis and

treatment of illness by protecting the patient from the embarrassment and humiliation’ that might

be caused by the disclosure of information imparted by the doctor or therapist during the course

of consultation for treatment.” Johnson v. Trujillo, 977 P.2d 152, 155 (Colo. 1999) (quoting

Clark v. District Court, 668 P.2d 3, 8 (Colo. 1983)). The privilege, once it attaches, “prohibit[s]

not only testimonial disclosures in court but also pretrial discovery of information within the

scope of the privilege.” Clark, 668 P.2d at 8.

       In this case, Plaintiff by his own admission requested a letter from a licensed therapist,

Dr. Fouts. In that letter (the “Fouts Letter”), Dr. Fouts reveals numerous confidential

communications made by Mr. LaPlante during therapy sessions with Plaintiff and Dr. Fouts. Her

letter also reveals advice Dr. Fouts provided to Mr. LaPlante during those therapy sessions, her

professional assessment of the relationship, and treatment recommendation she made. This sort

of content is the very type of information that is supposed to be protected from disclosure by

C.R.S. §§ 12-245-220(1) and 13-90-107(1)(g).

       Despite the obvious therapist-patient privileged nature of the information contained in the

letter that Dr. Fouts prepared for Plaintiff at his request some six weeks after Mr. LaPlante’s last

visit with her, Plaintiff opted to include certain highly-sensitive and personal therapist-patient

privileged content from the Fouts Letter in both the original complaint and the FAC. See ECF


                                                 -5-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 6 of 9




Nos. 1-1 and 4 (original complaint) ¶¶ 202-204; ECF No. 16 (FAC) ¶¶ 202-204. We, through

successive and detailed emails, sought to persuade Plaintiff that the act of first soliciting, and

then in litigation utilizing, a letter summarizing a treating therapist’s information gained through

counseling sessions was, based on the well-settled statutory authorities and caselaw, facially

improper. Because Plaintiff for whatever reason remained unpersuaded, we were compelled to

file the Motion. Since the Motion necessarily addresses the privileged/confidential nature of the

information improperly disclosed by Plaintiff in the original complaint and FAC, it should be

placed on Level 1 restriction. 2

       Because the Motion discusses privileged/confidential information from therapy sessions

involving Mr. LaPlante (who is not a public figure), Mr. LaPlante’s interest in protecting that

information outweighs the presumption in favor of public access. Peterson, No. 2020 WL

3978756, at *10 (recognizing that a person’s interest in protecting private personal medical

information may outweigh the presumption in favor of public access).

       Factor 3: Serious injury would result absent restriction.

       If the Motion (ECF Nos. 20, 20-1, 20-2, and 20-3) is not placed on Level 1 restriction,

then Mr. LaPlante’s confidential/privileged information derived from therapy sessions will be

publicly available. That would result in further serious injury to Mr. LaPlante because it would


2 We understand that Plaintiff may dispute that the Fouts Letter contains privileged/confidential
information. That position, however, does not prevent the filings that contain that information
from being restricted at Level 1 while the parties brief the privilege issue and the Court rules on
the issue (and, as noted, Plaintiff’s counsel, following conferral, has agreed to this interim step).
If the Court were to later decide that Plaintiff’s pleadings do not contain privileged/confidential
information, the Court, sua sponte or on motion by a party, could remove the restricted status of
the Motion.
                                                -6-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 7 of 9




mean that his confidential/privileged information would be open to public view on a go-forward

basis. Such an outcome would carry with it the very embarrassment and humiliation that the

therapist-patient privilege is intended to prevent. Johnson, 977 P.2d at 155.

       Factor 4: There is no alternative to restriction.

       The Motion (ECF Nos. 20, 20-1, 20-2, and 20-3) contains direct quotations from the

Fouts Letter, information derived from the Fouts Letter, and one of the exhibits to the Motion is

the Fouts letter itself. This means that these filings contain privileged/confidential information.

The Fouts Letter is privileged in its entirety. Moreover, the entirety of the Motion is devoted to

discussing the Fouts Letter, including, at times, directly quoting from the Fouts Letter at length.

Redaction, therefore, is not practicable. Brill v. Correct Care Solutions, LLC, No. 16-CV-03078-

WJM-NYW, 2018 WL 11183604, at *2 (D. Colo. Mar. 5, 2018) (holding that documents may be

restricted when “redaction is not practicable.”)

       Factor 5: Requested level of restriction.

       Mr. LaPlante is requesting that ECF Nos. 20, 20-1, 20-2, and 20-3 be restricted at Level

1.

                                         CONCLUSION

       For the foregoing reasons, Mr. LaPlante requests that the Court place ECF Nos. 20, 20-1,

20-2, and 20-3 at Level 1 restriction.




                                               -7-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 8 of 9




      DATED this 21st day of July, 2021.


                                                 Respectfully submitted,

                                                 PERKINS COIE LLP


                                                 By: s/ Markus Funk
                                                     T. Markus Funk, #43500
                                                     MFunk@perkinscoie.com
                                                     Daniel Graham, #45185
                                                     DGraham@perkinscoie.com
                                                     1900 Sixteenth Street, Suite 1400
                                                     Denver, CO 80202-5255
                                                     Telephone: 303.291.2300
                                                     Facsimile: 303.291.2400

                                                 Attorneys for Defendant,
                                                 Demian LaPlante




                                           -8-
Case 1:21-cv-01670-NYW Document 21 Filed 07/21/21 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to the following:

           Michael Fox
           Kalamaya Goscha
           133 Prospector Road, Suite 4102x
           Aspen, CO 81611
           michael@kalamaya.law
           Attorneys for Plaintiff




                                                     By: s/ Markus Funk
                                                         T. Markus Funk
                                                         Perkins Coie LLP
                                                         1900 Sixteenth Street, Suite 1400
                                                         Denver, CO 80202-5255
                                                         Telephone: 303.291.2300
                                                         Facsimile: 303.291.2400
                                                         mfunk@perkinscoie.com

                                                     Attorneys for Defendant,
                                                     Demian LaPlante




                                               -9-
